Case 1:19-cv-25148-JEM Document 93 Entered on FLSD Docket 02/03/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                   Case Number: 19-25148-CIV-MARTINEZ/OTAZO-REYES

  BENZO RUDNIKAS,

         Plaintiff,

  vs.

  NOVA SOUTHEASTERN UNIVERSITY,
  INC.,
        Defendant.
  _____________________________________/

      ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge, for a Report and Recommendation on Defendant’s Motion for Sanctions, (ECF
  No. 53). Magistrate Judge Otazo-Reyes filed a Report and Recommendation recommending that
  the Motion be denied. (ECF No. 94). The Court has reviewed the entire file and record, and notes
  that no objections have been filed. After careful consideration, it is hereby:
         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and
  Recommendation (ECF No. 91) is AFFIRMED and ADOPTED. Accordingly, it is:
         ADJUDGED that Defendant’s Motion for Sanctions (ECF No. 53) is DENIED.1
         DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day of February, 2021.




                                                         ____________________________________
                                                         JOSE E. MARTINEZ
                                                         UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record


  1
    Consistent with Judge Otazo-Reyes’s recommendation, the Court warns Plaintiff, through his counsel,
  that similar conduct like the one he has exhibited against Defendant and Defendant’s counsel in the past
  will not be tolerated in the future and may lead to the imposition of sanctions.
